DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0033], last line, “121” should be “122”.  (2) in paragraph [0048], last line, “10” of first occurrence should be “1”, and “flap fitting 10” should be “housing 10”.  (3) in paragraph [0049], line 1, “flap fitting 10” should be “flap fitting 1”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural elements including  “the flap fitting is laterally inserted through a pocket” of claim 32 and “a different end-face opening of the furniture panel” of claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, lines 7-9, “retracts into…in a closed position of the guided flap” is vague and indefinite because it is not clear whether “an end-face opening of the flap fitting” and “an end-face opening of the furniture panel” are positive limitations or merely environmental limitations.  The claim fails to positively recite the components to which “an end-face opening of the flap fitting” and “an end-face opening of the furniture panel” are carried (e.g., a housing of the flap fitting and a front end of the panel).  The claim omits a linking between the openings and the flap fitting and therefore raises the uncertainty of  completeness and operability.  Note similar errors in claims 38 and 40.    
In claim 21, line 10, it is not clear exactly what “the transmission ratio between the spring unit and the lever mechanism” is referring to.  The structural relationship between the spring unit  and the lever mechanism is not clearly given to define “the transmission ratio”.  Note similar error in claims 38 and 40.
In claim 21, lines 9-11, it is not clear exactly how “an adjustment having a tool receptacle” is related/linked to other elements, such as the spring unit or the lever mechanism, to set the pre-tension and/or the transmission ratio.  Apparently, a tool receptacle alone, without other supporting component, is incapable of setting the spring unit or the lever mechanism.  The invention as claimed cannot be fully understood structurally and functionally.  Note similar errors in claims 38 and 40.
In claim 22, it is not clear how “a spindle unit having a spindle” is related/linked to the “adjustment element” of claim 21.  According to the disclosure, the spindle is part of the adjustment element that enables the spring to be adjusted.  However, claim 22 states that the spindle is an additional element which is “coupled to the adjustment element”.  Further, it is not clear exactly what “a spring bearing” is referring to and how this bearing is connected to other elements of the claim.
In claim 26, line 3, “and/or…” is vague and indefinite since the roller structurally cannot hold the flap fitting in a closed position and an open end position simultaneously. 
In claim 32, line 3, it is not clear which end-face opening “the end-face opening” is referring to.  There are two end-face openings stated in clam 21.  Note similar error in claim 33, line 1.
In claim 34, line 2, “outside this region” is not understood.
In claim 36, lines 2-3, “a different end-face opening of the furniture panel than the end-face opening of the furniture panel” cannot be understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-25, 27-30, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN ‘196 (CN 105587196A).
Regarding claims 21, 38, and 40, CN discloses a hinge for a flap fitting as claimed, including an integrated or inserted flap fitting (fig. 3) comprising a lever mechanism having multiple levers (figs. 3-4, levers 11-16 and two additional levers, unlabeled, connected between lever 13 and a damper) configured to guide a flap (X) of an item of furniture (fig. 1), a spring unit (2) acting on at least one of the levers using pre-tension, wherein the lever mechanism retracts into an end-face opening of the flap fitting and in an end-face opening of the furniture panel (see fig. 1, the lever mechanism retracting into housing 1 and into the side opening of each side wall of the furniture body Y)  in a closed position (position not shown but in a commonly known manner), wherein the settable pre-tension of the spring unit and/or the transmission ratio between the spring unit and the lever mechanism is settable via an adjustment element (4.1) having a tool receptacle, and wherein the tool receptacle is accessible through an end-face opening of the furniture panel and/or the flap fitting (fig. 1).
As to claim 22, CN shows a spindle unit having a spindle (4.2) in which a spring bearing (5) is movable, wherein the spindle coupled to the adjustment element.
As to claim 24, the spring bearing (5) is configured to be guided so it is linearly displaceable in a guide rail (3.1, 3.3) arranged parallel to the spindle.
As to claim 25, the guide rail is U-shaped (figs. 5-6).
As to claim 27, the flap fitting of CN has a housing (1, fig. 1), which comprises two parallel sides spaced apart from one another.
As to claim 28, all joint axes of the lever mechanism are positioned between the sides in a closed stated of the flap fitting (fig. 1 showing an opening state, a front view of fig. 1 would show all axes between the sides in a closed state).
As to claim 29, the sides of the flap fitting press against the end-face opening of the furniture panel (fig. 1, housing 1 pressing against the side opening of each panel). 
As to claim 30, the spindle unit is fastened on at least one of the sides (figs. 3-4).
As to claim 39, CN shows at least one side wall (“Y”, fig. 1) is formed by the furniture panel.
Claims 21-23, 27-30, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Folie ‘705 (US 2015/0361705 A1).
Regarding claims 21, 38, and 40, Folie discloses a hinge for a flap fitting as claimed, including an integrated or inserted flap fitting (100) comprising a lever mechanism having multiple levers (6, 50, and other unlabeled levers shown in figures 3-6) configured to guide a flap (101) of an item of furniture (fig. 1), a spring unit (30) acting on at least one of the levers using pre-tension, wherein the lever mechanism retracts into an end-face opening of the flap fitting and in an end-face opening of the furniture panel (see figs. 2-6, the lever mechanism retracting into housing 60 and into the side opening of each side wall 103, 104 of the furniture body)  in a closed position (figs. 2-4), wherein the settable pre-tension of the spring unit and/or the transmission ratio between the spring unit and the lever mechanism is settable via an adjustment element (1 or 2) having a tool receptacle (25), and wherein the tool receptacle is accessible through an end-face opening of the furniture panel and/or the flap fitting (curved slot in housing 6, see figs. 2-6).
As to claim 22, Folie shows a spindle unit having a spindle (8) in which a spring bearing (9) is movable, wherein the spindle coupled to the adjustment element.
As to claim 23, the spindle is coupled via an angular gear (1, 2, 3) to the adjustment element.
As to claim 27, the flap fitting of Folie has a housing (60), which comprises two parallel sides (61, 62) spaced apart from one another.
As to claim 28, all joint axes of the lever mechanism are positioned between the sides in a closed stated of the flap fitting (front view of figs. 3-4).
As to claim 29, the sides of the flap fitting press against the end-face opening of the furniture panel (figs. 1-2, housing 60 pressing against the side opening of each panel 103 or 104). 
As to claim 30, the spindle unit is fastened on at least one of the sides (attached to both sides 61, 62 of the housing).
As to claim 39, Folie shows at least one side wall (103, 104) is formed by the furniture panel.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  31 is rejected under 35 U.S.C. 103 as being unpatentable over any one of CN ‘196 and Folie ‘705.
CN ‘196 or Folie ‘705 discloses the invention as claimed except for the side s of the housing having an internal spacing that is less than 14 mm.  However, it would have been an obvious matter of design choice to make the internal spacing less than 14 mm to fit a space of installation of the fitting, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 26 and 32-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2013/0333291 A1 (Blum) shows an actuating drive for a furniture flap, including a lever mechanism, a spring unit, and an adjustment element for the spring unit.  The adjustment element has a spindle and a spring bearing. Rotation of the adjustment causes the bearing to move along the spindle to adjust the acting force of the spring unit.
US 2001/0039762 A1 (Giovannetti) shows a movement device for a furniture flap, having an adjustment element to adjust the acting point of a spring unit.  The adjustment element has a scale to show the position of adjustment.


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
April 30, 2022